                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RICHARD ANTHONY STRONG,

      Petitioner,                                Civil No. 2:19-CV-11448
                                                 HONORABLE ARTHUR J. TARNOW
v.                                               UNITED STATES DISTRICT JUDGE

NOAH NAGY,1

      Respondent.
                                         /

 OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
   CORPUS AND GRANTING A CERTIFICATE OF APPEALABILITY AND
              LEAVE TO APPEAL IN FORMA PAUPERIS

      Richard Anthony Strong, (“petitioner”), confined at the G. Robert Cotton

Correctional Facility in Jackson, Michigan, through his attorney, Mary Chartier,

has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, in

which he challenges his conviction for first-degree murder, M.C.L.A. 750.316(C);

possession of a firearm by a felon, M.C.L.A. 750.224(F); and possession of a

firearm with intent to commit a felony (felony firearm), M.C.L.A. 750.227b. For

the reasons that follow, the petition for a writ of habeas corpus is DENIED. The

Court will issue petitioner a certificate of appealability and an application to

proceed on appeal in forma pauperis.



      1
       The Court amends the caption to reflect the current warden of petitioner’s
incarceration.

                                             1
                                       Strong v. Nagy, No. 2:19-CV-11448

                                  I. Background

      Petitioner was convicted of the above offenses following a jury trial in the

Ingham County Circuit Court. This Court recites verbatim the relevant facts relied

upon by the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009):

      This conviction arises out of the shooting and death of Ygnacio
      Bermudez Jr. (the victim) outside of the Loft nightclub (the bar) in
      Lansing, Michigan. The crucial issue at trial was the correct identity of
      the shooter. An altercation occurred between the victim and defendant
      at a bar. When the victim later left the bar, he was shot multiple times
      outside the bar by a man, identified by witnesses as defendant, and
      died at the scene. The prosecution presented testimony of multiple
      witnesses who identified defendant as the shooter. Evidence was also
      introduced concerning the defendant’s access to a handgun and
      cartridges of the type used in the shooting. Other testimony was
      presented concerning defendant and Pierce’s flight to North Carolina,
      and defendant’s attempt to hide himself by posing as Pierce’s
      ex-husband. Defendant was apprehended while living with Pierce in
      North Carolina.

People v. Strong, No. 315080, 2016 WL 1445228, at *1 (Mich. Ct. App. Apr. 12,
2016).

      Petitioner’s conviction was affirmed on appeal. Id., lv. den. 500 Mich. 898, 887

N.W.2d 404 (2016). Petitioner then filed a motion for relief from judgment which was

denied. People v. Strong, No. 12-403-FC (Ingham Cty. Cir. Court Jan. 31, 2018).

The Michigan appellate courts denied petitioner relief. People v. Strong, No. 342494

(Mich. Ct. App. Oct. 10, 2018); lv. den. 503 Mich. 1019, 925 N.W.2d 852 (2019).


                                          2
                                       Strong v. Nagy, No. 2:19-CV-11448

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I. Mr. Strong was denied his due process rights, his right to confront
      the witnesses against him, his right to testify on his own behalf, and his
      constitutional right to the effective assistance of counsel.

      II. Trial counsel engaged in a pattern of other major deficiencies,
      making a series of errors that deprived Mr. Strong of a fair trial, due
      process, and his Sixth Amendment right to counsel.

      III. Trial counsel failed to produce an expert witness who would have
      testified to the unreliability of the testimony of three eyewitnesses
      picked out of a crowd of bystanders where there was no physical
      evidence connecting Mr. Strong to the crime.

                              II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                     (1) resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                     unreasonable determination of the facts in light of the
                     evidence presented in the State court proceeding.




                                          3
                                         Strong v. Nagy, No. 2:19-CV-11448

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously

or incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To

obtain habeas relief in federal court, a state prisoner is required to show that the

state court’s rejection of his claim “was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility

for fairminded disagreement.” Id. at 103. Habeas relief should be denied as long

as it is within the “realm of possibility” that fairminded jurists could find the state

court decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152

(2016).


                                            4
                                        Strong v. Nagy, No. 2:19-CV-11448

      Petitioner’s three claims were raised in his post-conviction motion for relief

from judgment. In reviewing a claim under the AEDPA’s deferential standard of

review, this Court must review “the last state court to issue a reasoned opinion on

the issue.” Hoffner v. Bradshaw, 622 F.3d 487, 505 (6th Cir. 2010)(quoting Payne

v. Bell, 418 F.3d 644, 660 (6th Cir. 2005). The Michigan Court of Appeals and

the Michigan Supreme Court both denied petitioner’s post-conviction application

for leave to appeal in unexplained one-sentence orders. Accordingly, this Court

must “look through” these decisions to the Ingham County Circuit Court opinion

denying the motion for relief from judgment, which was the last state court to

issue a reasoned opinion. Then, the Court can decide whether that court’s

adjudication of petitioner’s claims was “contrary to,” or “an unreasonable

application of” clearly established federal law as determined by the United States

Supreme Court. See Hamilton v. Jackson, 416 F. App’x 501, 505 (6th Cir. 2011).

Although the state court judge procedurally defaulted the claims pursuant to

M.C.R. 6.508(D)(3), because petitioner failed to show cause and prejudice for

failing to raise these claims on his appeal of right, he also denied petitioner’s

post-conviction claims on the merits; thus, the AEDPA’s deferential standard of

review applies to his opinion. See Moritz v. Lafler, 525 F. App’x 277, 284 (6th Cir.

2013).1
1
 Respondent urges this Court to procedurally default these claims because
petitioner failed to show cause and prejudice, as required by M.C.R. 6.508(D)(3),

                                          5
                                        Strong v. Nagy, No. 2:19-CV-11448

                                   III. Discussion

             A. Claim # 1. The ineffective assistance of counsel/right to
             confrontation claim.

      Petitioner first contends that trial counsel was ineffective when he called an

investigator who provided unfavorable testimony after petitioner testified at trial.

      Petitioner submits that the the investigator provided privileged information

when he testified that petitioner told him to cease looking for Ashley Parker.

Petitioner, against advice of counsel, chose to testify at trial. Petitioner raised an

alibi defense that he was with Ashley Parker, who asked him out to breakfast, at

the time of the shooting. Following petitioner’s trial testimony, defense counsel

called an investigator to testify in support of petitioner’s alibi. The investigator

testified that he was hired to find Ashley Parker and when she failed to return his

phone calls, petitioner told him to stop looking for her. Petitioner submits that the

trial testimony provided by the investigator was a breach of the attorney-client


for failing to raise them on his appeal of right. Petitioner argues that appellate
counsel was ineffective for failing to raise the three claims on his appeal of right
and alleges in his second claim that trial counsel was ineffective for failing to
object to the admission of hearsay testimony. Ineffective assistance of counsel
may establish cause for procedural default. Edwards v. Carpenter, 529 U.S. 446,
451-52 (2000). Given that the cause and prejudice inquiry for the procedural
default issue merges with an analysis of the merits of the defaulted claims, it
would be easier to consider the merits of the claims. See Cameron v. Birkett, 348
F. Supp. 2d 825, 836 (E.D. Mich. 2004). Petitioner could not procedurally default
his ineffective assistance of appellate counsel claim because post-conviction
review was the first opportunity he had to raise this claim. See Guilmette v.
Howes, 624 F.3d 286, 291 (6th Cir. 2010).

                                           6
                                      Strong v. Nagy, No. 2:19-CV-11448

privilege and that trial counsel was ineffective when the investigator provided

unfavorable testimony.

      To show that he was denied the effective assistance of counsel under

federal constitutional standards, a defendant must satisfy a two prong test. First,

the defendant must demonstrate that, considering all of the circumstances,

counsel’s performance was so deficient that the attorney was not functioning as

the “counsel” guaranteed by the Sixth Amendment. Strickland v. Washington, 466

U.S. 668, 687 (1984). In so doing, the defendant must overcome a strong

presumption that counsel’s behavior lies within the wide range of reasonable

professional assistance. Id. In other words, petitioner must overcome the

presumption that, under the circumstances, the challenged action might be sound

trial strategy. Strickland, 466 U.S. at 689. Second, the defendant must show that

such performance prejudiced his defense. Id. To demonstrate prejudice, the

defendant must show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

      The Strickland standard applies as well to claims of ineffective assistance

of appellate counsel. See Whiting v. Burt, 395 F.3d 602, 617 (6th Cir. 2005). The

Sixth Amendment guarantees a defendant the right to the effective assistance of

counsel on the first appeal by right. Evitts v. Lucey, 469 U.S. 387, 396-397


                                         7
                                        Strong v. Nagy, No. 2:19-CV-11448

(1985). However, court appointed counsel does not have a constitutional duty to

raise every nonfrivolous issue requested by a defendant. Jones v. Barnes, 463

U.S. 745, 751 (1983).

      Petitioner alleges that trial counsel was ineffective by calling an investigator

who gave damaging and privileged information.

      The attorney-client privilege is a creation of the common law, not the

federal constitution. Sanborn v. Parker, 629 F.3d 554, 575 (6th Cir. 2010)(quoting

Lange v. Young, 869 F.2d 1008, 1012, n. 2 (7th Cir. 1989)). Because federal

habeas review is limited to violations of the United States Constitution or its laws

and treatises, any violation of a habeas petitioner’s attorney-client privilege would

not warrant habeas relief. Id. Any alleged violation of petitioner’s attorney-client

privilege is therefore not cognizable in federal habeas review.

      The Court notes that mistaken identity was the defense presented at trial.

Both the prosecutor and defense counsel presented in opening argument that

identity was “the key issue in this case.” (ECF 8-5, PageID.595). Petitioner

waived his right to remain silent and, without notice, presented an alibi defense

that when he left the Loft Bar, he ran into a girl that he dated briefly named

Ashley Parker. Petitioner further testified that she asked if he would like to go to

breakfast with her. (ECF 8-9, PageID.759). An alibi defense was not raised until

petitioner testified. Off record, the court indicated that notice of an alibi defense


                                           8
                                        Strong v. Nagy, No. 2:19-CV-11448

had not been provided. (Id.). Petitioner was instructed to provide the prosecutor

with contact information for Ashley Parker, prior to resuming his testimony. (Id.).

Trial counsel also indicated that he had a phone number for Parker, hired an

investigator who could not make contact, and decided that he would not file a

notice of an alibi defense on a witness that he could not produce for trial. (Id. at

760). The prosecutor indicated that petitioner put the alibi before the jury and

remarked that he would prefer to handle it through cross-examination, rather than

preclude petitioner from bringing his alibi defense. In light of the prosecutor’s

comments, the court allowed the testimony.(Id.). Petitioner then continued with

his testimony pertaining to Parker. The record reflects that petitioner testified that

he became aware that he was implicated in the shooting at the Loft while driving

with Parker, that Parker brought him to a house in Detroit where he stayed two to

three weeks with his cousin. Petitioner further testified that he then purchased a

bus ticket to go to North Carolina where he intended to gain employment to

obtain funds to hire an attorney. (Id. at 763).

      The prosecutor cross-examined petitioner as to the trial testimony

pertaining to Ashley Parker. On direct examination, petitioner testified that he left

the loft at 1:45 a.m. and went to Parker’s car, where he went onto Facebook.

Based on the Facebook account of the shooting, he and Parker changed their

plans and petitioner went to his cousin’s house in Detroit. On cross-examination,


                                          9
                                        Strong v. Nagy, No. 2:19-CV-11448

petitioner indicates that he left the Loft at 1:45 a.m., but concedes that the victim

was murdered at 2:10 a.m. The cell phone calls to Lisa (petitioner’s girlfriend)

begin at 2:13 a.m. (Id. at 770). The entire time, petitioner insisted that he was

with Ashley Parker, that she is his alibi, and that she can say that she was with

petitioner at the time of the murder. (Id.).

      Trial counsel called Bruce Erlandson, a private investigator, in support of

petitioner’s alibi defense. Counsel relied on Erlandson to explain Parker’s

absence. Erlandson testified that he had a cell phone number, made contact

once with Parker, and then could not reach her by phone on the agreed upon

time to speak. He further testified that without further information, Parker could

be anywhere within the state of Kentucky. Mr. Erlandson testified that petitioner

authorized him to discontinue looking for Ms. Parker. (Id. at 778-79).

      The prosecutor then called Investigator Steve McClean as a rebuttal

witness. McClean testified that he became aware of petitioner’s alibi defense the

previous day at trial. McClean further testified that he was never asked by

petitioner or petitioner’s investigator to search for Ashley Parker. (ECF 8-10,

PageID.783).

      Following closing arguments the trial court judge called a recess and

dismissed the jury. During the recess, the prosecutor informed the court that he

left a message for Ashley Parker, who returned his call. She informed the


                                           10
                                        Strong v. Nagy, No. 2:19-CV-11448

prosecutor that she was not with petitioner on the night of the murder, was in

Georgetown, Kentucky, is still in Kentucky, and wanted to correct this issue. (Id.

at 805).

      Petitioner brought his ineffective assistance of counsel/right to

confrontation claim in his motion for relief from judgment. The trial court judge

found the claim procedurally defaulted for not having raised it in petitioner’s direct

appeal, but also found that counsel has “wide discretion regarding matters of trial

strategy” and declined to substitute his judgment for that of trial counsel. (ECF 8-

20, PageID.1166-1167). In regards to the confrontation claim, the trial court

judge was “not persuaded that the investigator was bound by the attorney-client

privilege,” finding that “The scope of the attorney-client privilege is narrow,

attaching only to confidential communications by the client to his advisor that are

made for the purpose of obtaining legal advice.” (internal citation omitted). The

judge also found that in light of the overwhelming evidence against petitioner,

“there was no reasonable likelihood that absent this portion of the private

investigator’s testimony Defendant would have been acquitted.” (Id. at 1168,

1170).

      The fact that a violation of attorney-client privilege might be a structural

error does not mean that this Court can presume prejudice on the ineffective

assistance of counsel claim. In the context of an ineffective assistance of counsel


                                          11
                                          Strong v. Nagy, No. 2:19-CV-11448

claim, a defendant is required to show that he was prejudiced to obtain relief,

even when the underlying claim involves structural error. Weaver v.

Massachusetts, 137 S. Ct. 1899, 1913-14 (2017). The testimony provided by the

investigator called by trial counsel was not privileged information. Furthermore,

numerous witnesses identified petitioner around the time of the shooting, many of

the witnesses witnessed the shooting, petitioner abandoned the Cadillac that he

was seen driving far from the crime scene, cell phone records contain calls

between petitioner and Lisa just after the shooting, petitioner fled first to Detroit

and then to North Carolina where he took on a new identity as the ex-husband of

Lisa Pierce Potts and found employment. In light of the overwhelming evidence

against petitioner, the small portion of the investigator’s testimony did not

prejudice petitioner. Petitioner is not entitled to relief on his first claim.

              B. Claim # 2. The numerous other instances of ineffective
              assistance of counsel.

       Petitioner alleges that trial counsel failed to properly investigate the case.

       Trial counsel elicited testimony from Sarah Sandlin in connection with an

incident in which the police were called to her home because petitioner allegedly

held a gun to her head. (ECF 8-7, PageID.671-672). Petitioner does not set forth

any argument as to how trial counsel failed to investigate his case. In regards to

the testimony elicited from Sarah Sandlin, “Courts generally entrust



                                            12
                                       Strong v. Nagy, No. 2:19-CV-11448

cross-examination techniques, like other matters of trial strategy, to the

professional discretion of counsel.” Dell v. Straub, 194 F. Supp. 2d 629, 651 (E.D.

Mich. 2002). “Impeachment strategy is a matter of trial tactics, and tactical

decisions are not ineffective assistance of counsel simply because in retrospect

better tactics may have been available.” Id.

      The trial court judge in ruling on petitioner’s motion for relief from judgment

rejected this claim finding:

             This question was intended to show that Defendant was
             not a person who would carry a gun with the inference that
             he, therefore, would not have been able to shoot the
             victim. Mr. Watson then asked Ms. Sandlin if anyone had
             ever claimed Defendant had a gun, possibly because he
             was aware of the prior domestic incident involving her and
             Defendant. Ms. Sandlin testified that her sister had
             (falsely) reported to police that Defendant possessed a
             gun. There was nothing improper about this line of
             questions because Mr. Watson was attempting to show,
             through someone familiar with his habits, that Defendant
             did not carry a gun.

             The prosecutor then asked Ms. Sandlin if she had told
             police that Defendant during that incident had put a gun to
             her head and she denied making such a statement. Mr.
             Watson objected to the question and the trial court
             overruled the objection. Mr. Watson then asked for, and
             received, permission to re-cross Ms. Sandlin on this
             subject. Mr. Watson questioned Ms. Sandlin about the
             circumstances of the incident and how her sister falsely
             reported that Defendant had a gun. The prosecutor
             attempted to impeach this testimony by Officer Hough
             testifying that he investigated the incident and it was Ms.
             Sandlin and not her sister who reported that Defendant


                                         13
                                       Strong v. Nagy, No. 2:19-CV-11448

             had a gun at that time. Mr. Watson did not object to this
             testimony, but he cross-examined the officer attempting to
             show that the officer was mistaken and that he received
             the (false) information from Ms. Sandlin’s sister. The
             decisions whether and how to cross-examine witnesses
             are matters of trial strategy. Ineffective assistance of
             counsel can take the form of a failure to cross examine
             witnesses only if the failure deprives the defendant of a
             substantial defense.

             Mr. Watson’s decision to question Ms. Sandlin about
             Defendant’s habit of not carrying a gun was a matter of
             trial strategy intended to assist Defendant’s defense.
             Although this strategy also allowed the prosecution to
             introduce contrary evidence, Mr. Watson lessened the
             significance of that contrary evidence by his
             cross-examination of Officer Hough. The Court finds that
             this testimony is not grounds that entitle Defendant to a
             new trial because it was trial strategy and did not deprive
             Defendant of a substantial defense.

      People v. Strong, No. 12-403-FC, * 10-11 (Ingham Cty. Cir. Court Jan. 31,
2018).

      Counsel’s performance in eliciting allegedly prejudicial testimony from a

witness was not deficient, so as to support petitioner’s ineffective assistance of

counsel claim when the questions were part of a legitimate strategy to cast doubt

on the prosecution’s case or the witness’ credibility. See Campbell v. U.S., 364

F.3d 727, 734-35 (6th Cir. 2004); see also Urban v. Ohio Adult Parole Auth., 116

F. App’x 617, 622 (6th Cir. 2004).

      Petitioner claims that trial counsel was ineffective by failing to object to

hearsay testimony from Carol Pierce and Anthony Harris pertaining to a missing


                                         14
                                        Strong v. Nagy, No. 2:19-CV-11448

gun. Carol Pierce testified that petitioner moved in with her daughter in July of

2011 and after the shooting, her daughter’s gun was missing. (ECF 8-7,

PageID.683). The prosecutor called Anthony Harris, the father of one of Pierce’s

children, who testified that he became aware that Lisa Pierce Potts owned a gun

and it was missing. (ECF 8-8, PageID.718).

      Lisa Pierce Potts testified at the preliminary examination that her pistol was

missing. (ECF 8-2, PageID.444). She invoked her 5th Amendment right and did

not testify at trial. (ECF 8-9, PageID.738). Counsel may not have objected to the

testimony from Carol Pierce and Harris so as not to draw attention to the

testimony, a legitimate trial strategy. See Schauer v. McKee, 401 F. App’x 97,

101 (6th Cir. 2010). Furthermore, Todd Maxwell, an employee at Moose Creek

Sporting Goods, testified that he sold Lisa Pierce Potts the gun (and the same

ammunition used in the murder). (ECF 8-7, PageID.692-695). Detective McClean

testified that Lisa reported her gun missing the day after the murder. (ECF 8-10,

PageID.784). The admission of any alleged hearsay testimony from Pierce and

Harris, pertaining to the gun, was harmless because it was cumulative to the

other admissible evidence.

      Petitioner alleges that trial counsel was ineffective by failing to object to the

admission of a demonstrative firearm.




                                          15
                                        Strong v. Nagy, No. 2:19-CV-11448

       A firearm similar to the gun purchased by Lisa Pierce Potts was admitted

into evidence for demonstrative purposes only. (ECF 8-7, PageID.694). When

the real murder weapon is unavailable, a weapon entered into evidence for

demonstrative purposes is common and admissible. See, e.g. United State v.

Aldaco, 201 F.3d 979, 986-87 (7th Cir. 2000). Counsel was not deficient by

failing to raise a futile objection. Coley v. Bagley, 706 F.3d 741, 752 (6th Cir.

2014).

       Petitioner contends that trial counsel was ineffective by failing to object to

the prosecutor’s comment in opening argument advising the jury that Ms.

Medrano would testify that petitioner had evil eyes; “She’ll tell you what stands

out are those eyes, those cold, killer, evil eyes.” (ECF 8-5, PageID.590). The

prosecutor also claimed that “Brian French will also testify that one thing that was

distinctive about the Defendant that he remembers, those killer eyes. Those cold,

evil killer eyes.” (Id. at 591)

       “An opening statement is designed to allow each party to present an

objective overview of the evidence intended to be introduced at trial.” United

States v. Burns, 298 F.3d 523, 543 (6th Cir. 2002)(citing United States v.

Brockington, 849 F.2d 872, 875 (4th Cir. 1988)). It is inappropriate for a

prosecutor to “use the opening statement to poison the jury’s mind against the




                                          16
                                       Strong v. Nagy, No. 2:19-CV-11448

defendant or to recite items of highly questionable evidence.” Id. (internal

quotation marks and citations omitted).

      The prosecutor did not commit misconduct by referring to petitioner’s eyes

because when viewed in context, the prosecutor was simply setting forth the

evidence he would present in his case and what it would prove. See U.S. v.

Jewell, 16 F. App’x 295, 299 (6th Cir. 2001). There was nothing improper about

the prosecutor’s remarks in his opening argument because he was merely

summarizing what he expected the evidence to show in this case. See U.S. v.

McCaskill, 62 F. App’x 71, 76 (6th Cir. 2003). Ms. Medrano identified petitioner

as the individual that she spoke face-to-face with just prior to the murder. She

identified petitioner as the shooter. Medrano was asked relevant questions

pertaining to petitioner’s description. Medrano testified that she took note of

petitioner’s nose and eyes and testified that his eyes were “evil.” (ECF8-5,

PageID.598-599). Furthermore, the trial judge advised the jurors at the beginning

of trial that the lawyers’ opening arguments were not evidence (Id. at 587). The

trial court’s instructions that the opening arguments were not evidence cured any

possible prejudice in this case. Burns, 298 F.3d at 543.

      Petitioner contends that trial counsel was ineffective by failing to admit a

videotape to show his car was not involved in the shooting.




                                          17
                                        Strong v. Nagy, No. 2:19-CV-11448

      Conclusory allegations of ineffective assistance of counsel, without any

evidentiary support, do not provide a basis for habeas relief. See Workman v.

Bell, 178 F.3d 759, 771 (6th Cir. 1998). Petitioner’s claim is conclusory because

he failed to offer evidence that the green car contained within this videotape was

his vehicle.

      Cheryl Masseau testified that at approximately 2:30 a.m., on the night of

the shooting, she saw a green Cadillac parked outside her house, several men

got out, the men did something to her trash can, and then she saw them walk

away and leave the car. Two days later, the car was still parked there, so she

called the police. Two days after calling the police, Detective McClean

responded and the police seized the car. (ECF 8-7, PageID.674 676). Petitioner

has not established that the green car in the security footage was the same green

Cadillac. A defense counsel has no obligation to present evidence or testimony

that would not have exculpated the defendant. See Millender v. Adams, 376 F.3d

520, 527 (6th Cir. 2004)(internal quotation omitted). Petitioner is not entitled to

relief on his second claim.

      C. Claim # 3. The expert witness claim.

      Petitioner alleges that trial counsel was ineffective by failing to call an

expert witness to testify about the unreliability of eyewitness identification.




                                          18
                                       Strong v. Nagy, No. 2:19-CV-11448

      “No precedent establishes that defense counsel must call an expert

witness about the problems with eyewitness testimony in identification cases or

risk falling below the minimum requirements of the Sixth Amendment.” Perkins v.

McKee, 411 F. App’x 822, 833 (6th Cir. 2011). Moreover, although counsel did

not call an expert witness on the problems of eyewitness identification, trial

counsel vigorously cross-examined the witnesses in connection with petitioner’s

identification. Medrano testified that she had a 20 minute, face-to-face,

conversation with petitioner. She testified that petitioner wore a silver chain and

had on black shoes. (ECF 8-2, PageID.599). Medrano further testified that when

petitioner left the bar, he had on a black hoodie and that the hood was up. (Id. at

603-604). On cross-examination, Medrano conceded that she testified during the

preliminary examination that petitioner wore a light grey hoodie. (Id. at 617-618).

Medrano admitted during cross-examination that she could not recall the clothing

petitioner wore or the color of the gun. (Id.). Vincent Beard testified that he was

also a patron at the Loft bar on the night of the shooting and that petitioner wore a

gray hoodie. (Id. at 623-626). On cross-examination, Beard testified that when

shown a photo array, he was not confident to sign his initials to an identification.

Beard testified that petitioner had a hoodie on and he was not sure if petitioner

had a full beard or moustache. (Id. at 628). When asked if anything stood out

about the shooter, Beard testified that “nothing stands out.” (Id. at 629). Brian


                                         19
                                        Strong v. Nagy, No. 2:19-CV-11448

French testified that he observed petitioner exit the bar, look around and then go

back inside. Ten minutes later French observed petitioner exit the bar behind a

man and woman. He then witnessed petitioner shoot the man. According to

French, petitioner as wearing “black pants, a black hoodle, some tan boots, the

Timberland style boots. And wearing a dark hat that had like these earflaps that

kind of come down, kind of furry around It.” (ECF 8-6, PageID.646). French

further testified that petitioner did not wear any distinctive jewelry. (ECF 8-6,

PageID.653).

      Trial counsel’s focus on the discrepancies in the witness identification was

reasonable trial strategy. Petitioner was not denied the effective assistance of

counsel due to trial counsel’s failure to seek the assistance of an expert witness

on identification, where counsel elicited testimony to discredit the victim’s

identification testimony. See Greene v. Lafler, 447 F. Supp. 2d 780, 794-95 (E.D.

Mich. 2006). Petitioner is not entitled to relief on his final claim regarding

counsel’s failure to call an expert witness.

             A certificate of appealability.

      A habeas petitioner must receive a certificate of appealability (“COA”) in

order to appeal the denial of a habeas petition for relief from either a state or

federal conviction.2 28 U.S.C. §§ 2253(c)(1)(A),(B). A court may issue a COA
      2
      Effective December 1, 2009, the newly created Rule 11 of the Rules
Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll.

                                          20
                                        Strong v. Nagy, No. 2:19-CV-11448

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal district court rejects

a habeas claim on the merits, the substantial showing threshold is met if the

petitioner demonstrates that reasonable jurists would find the district court’s

assessment of the constitutional claim debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by

demonstrating that ... jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). In applying this standard, a district court may not conduct a full

merits review, but must limit its examination to a threshold inquiry into the

underlying merit of the petitioner’s claims. Id. at 336-37.

      The Court concludes that jurists of reason could find its assessment of the

constitutional claims debatable or wrong. See Slack, 529 U.S. at 484-85. Any

doubt regarding whether to grant a COA from the denial of a petition for federal

habeas relief is resolved in favor of the habeas petitioner, and the severity of the

penalty may be considered in making that determination. See Newton v. Dretke,

371 F.3d 250, 253 (5th Cir. 2004). Any doubts regarding the issuance of a COA



§ 2254, provides that “[t]he district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.” Rule 11(a), 28
U.S.C. foll. § 2254.


                                          21
                                        Strong v. Nagy, No. 2:19-CV-11448

in this case should be resolved in petitioner’s favor, in light of the life sentence

that he is serving. The Court thus issues petitioner a COA.

      Petitioner is also granted leave to proceed on appeal in forma pauperis, as

any appeal would not be frivolous. A court may grant in forma pauperis status if

the court finds that an appeal is being taken in good faith. See 28 U.S.C. §

1915(a)(3); Fed. R. App.24 (a); Foster v. Ludwick, 208 F. Supp. 2d 750, 765

(E.D. Mich. 2002).

                                  IV. CONCLUSION

      For the reasons stated above, this Court concludes that Petitioner Strong is

not entitled to federal-habeas relief on the claims presented in his petition.

      Accordingly, IT IS ORDERED that the petition for a writ of habeas corpus is

DENIED WITH PREJUDICE. (Dkt. # 1.)

      IT IS FURTHER ORDERED that the Court issues petitioner a certificate of

appealability and leave to proceed on appeal in forma pauperis.

                                               _s/Arthur J. Tarnow______
                                               HON. ARTHUR J. TARNOW
                                               UNITED STATES DISTRICT COURT
      DATED: November 27, 2019




                                          22
